 


114 HR 3568 IH: Taxpayer Identity Protection Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3568 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2015 
Mr. Buchanan (for himself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the authority of the Internal Revenue Service to require truncated social security numbers on Form W–2 wage and tax statements. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Identity Protection Act of 2015. 2.Extend Internal Revenue Service authority to require truncated Social Security numbers on Form W–2 (a)WagesParagraph (2) of section 6051(a) of the Internal Revenue Code of 1986 is amended by striking his social security account number and inserting an identifying number for the employee. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.  